FILED
                            NOT FOR PUBLICATION
                                                                            DEC 08 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BERNARDO GUZMAN-ARANDA,                          No.   14-73265

              Petitioner,                        Agency No. A047-347-949

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 5, 2017**
                                Pasadena, California

Before: D.W. NELSON and REINHARDT, Circuit Judges, and STEEH,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George Caram Steeh III, United States District Judge
for the Eastern District of Michigan, sitting by designation.
      Bernardo Guzman-Aranda petitions for review of the BIA’s decision

affirming the IJ’s order of removal. Guzman-Aranda claims (1) that the IJ relied on

inadmissible evidence in finding him removable and (2) that he is eligible for

asylum, withholding of removal, and protection under the Convention Against

Torture. We deny the petition for review.

      1. Miranda warnings are not required in order for a statement to be

admissible in immigration proceedings. Trias-Hernandez v. I.N.S., 528 F.2d 366,

368-69 (9th Cir. 1975). That rule applies even if a criminal prosecution is

theoretically possible. Cf. Chavez v. Martin, 538 U.S. 760, 772-73 (2003).

Guzman-Aranda did not raise a claim based on any right to counsel he may have

had under 8 C.F.R. § 292.5(b). See Gonzaga-Ortega v. Holder, 736 F.3d 795, 802

& n.2, 804 (9th Cir. 2013).

      2. An I-213 is presumptively admissible hearsay in a removal hearing unless

the noncitizen “come[s] forward with enough negative factors to persuade the court

not to admit it.” Espinoza v. I.N.S., 45 F.3d 308, 310 (9th Cir. 1995). Guzman-

Aranda’s sworn declaration that he did not recall making the statements attributed

to him in the I-213 cast doubt on the accuracy of the I-213. However, the

declaration was rebutted by the Record of Sworn Statement, the accuracy of which

he did not attempt to challenge. The I-213 was therefore properly admitted.


                                            2
      3. The government does not attempt to defend the BIA’s conclusion that

Guzman-Aranda’s proposed social group—of deportees from the United States to

Mexico who will be perceived as wealthy Americans because of their deep ties to

this country—is not a cognizable “particular social group” for purposes of asylum

and withholding of removal. Cf. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1150,

1152 (9th Cir. 2010) (per curiam) (finding a similar proposed social group

noncognizable on the record presented in that case); Ramirez-Munoz v. Lynch, 816

F.3d 1226, 1227-29 (9th Cir. 2016) (same). However, the record does not compel

the conclusion that he has a well-founded fear of future persecution in Mexico

based on his membership in this group. See Wakkary v. Holder, 558 F.3d 1049,

1061, 1064 (9th Cir. 2009); Navas v. I.N.S., 217 F.3d 646, 659 n.18 (9th Cir.

2000); Arriaga-Barrientos v. I.N.S., 937 F.2d 411, 414 (9th Cir. 1991). The

evidence therefore does not compel the conclusion that Guzman-Aranda is eligible

for either asylum or withholding. See Ayala v. Holder, 640 F.3d 1095, 1098 (9th

Cir. 2011).

      4. The record does not compel the conclusion that Guzman-Aranda is more

likely than not to be tortured in Mexico. Kamalthas v. I.N.S., 251 F.3d 1279, 1283

(9th Cir. 2001).

      PETITION DENIED.


                                         3